87 F.3d 1318
157 L.R.R.M. (BNA) 2064
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GOLDEN CROSS CARE II, INC., d/b/a Golden Cross Health Careof Fresno, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,Hospital & Health Care Workers Union, Local 250,Respondent-Intervenor.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GOLDEN CROSS CARE II, INC., d/b/a Golden Cross Health Careof Fresno, Respondent.
Nos. 94-70648, 94-70717.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided June 14, 1996.

1
Before:  O'SCANNLAIN and TROTT, Circuit Judges, and VAN SICKLE, District Judge.**

ORDER

2
Having reviewed the Joint Motion, we dismiss the petition and cross application for enforcement.  Each party shall bear its own costs.


3
SO ORDERED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 The Honorable Bruce M. Van Sickle, Senior United States District Judge for the District of North Dakota, sitting by designation